        Case 3:15-cv-01857-SI      Document 404    Filed 09/29/20   Page 1 of 4




DOVEL & LUNER, LLP
Simon Franzini, Cal. Bar #287631*
simon@dovel.com
Gregory S. Dovel, Cal. Bar #135387*
greg@dovel.com
Jonas Jacobson, Cal. Bar #269912*
jonas@dovel.com
201 Santa Monica Blvd., Suite 600
Santa Monica, California 90401
Tel: (310) 656-7066
Fax: (310) 656-7069

(additional counsel listed on next page)



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF OREGON

 LORI WAKEFIELD, individually and No. 3:15-cv-01857-SI
 on behalf of a class of others similarly
 situated,                                Plaintiff’s unopposed motion for an
                                          extension of time to file a response to
                    Plaintiff,            Defendant’s motion for judgment as
                                          a matter of law and for a new trial
                   v.

 VISALUS, INC.,
 a Nevada corporation,

                    Defendant.
        Case 3:15-cv-01857-SI      Document 404      Filed 09/29/20   Page 2 of 4




EDELSON PC
Rafey S. Balabanian, ILB #6285687*
rbalabanian@edelson.com
Eve-Lynn J. Rapp, ILB #6300632*
erapp@edelson.com
Lily E. Hough, SBN #315277*
lhough@edelson.com
123 Townsend Street, Suite 100
San Francisco, California 94107
Tel: (415) 212-9300
Fax: (415) 373-9435

FORUM LAW GROUP
Scott F. Kocher, OSB #015088
Stephen J. Voorhees, OSB #150595
811 S.W. Naito Parkway, Suite 420
Portland, Oregon 97204
Tel/Fax: (503) 445-2120

* admitted pro hac vice

Attorneys for Plaintiff Wakefield and the Certified Class




                                            1
        Case 3:15-cv-01857-SI       Document 404       Filed 09/29/20   Page 3 of 4




                                LR 7-1 CERTIFICATION

       Counsel for Plaintiff conferred with counsel for Defendant and Defendant

consents to the relief requested.

                                         MOTION

       Plaintiff Lori Wakefield moves to extend the deadline to file a response to

Defendant’s motion for judgment as a matter of law and for a new trial to October 15,

2020. In support of the motion, Plaintiff states:

       1.     The current deadline for Plaintiff’s response to Defendant’s motion for

judgment as a matter of law and for a new trial (Dkt. 395) is October 8, 2020.

       2.     On September 29, 2020, Plaintiff requested that Defendant agree to a one-

week extension on the deadline to respond to the motion. Defendant agreed.

       3.     Good cause exists for the requested extension. Plaintiff requires the

additional time to address the numerous issues raised in Defendant’s motion, including

because counsel for Plaintiff needs to devote significant time to other matters during the

response period. This extension will not impact other existing deadlines. This extension

is not sought for purposes of delay.

       NOW, THEREFORE, Plaintiff respectfully requests that the Court enter an order

extending the deadline for Plaintiff to file a response to Defendant’s motion for judgment

as a matter of law and for a new trial until October 15, 2020.



Date: September 29, 2020                            Respectfully submitted,

                                                    By: /s/ Simon Franzini

                                             2
Case 3:15-cv-01857-SI   Document 404   Filed 09/29/20   Page 4 of 4




                                   DOVEL & LUNER, LLP
                                   Simon Franzini, Cal. Bar #287631*
                                   simon@dovel.com
                                   Gregory S. Dovel, Cal. Bar #135387*
                                   greg@dovel.com
                                   Jonas Jacobson, Cal. Bar #269912*
                                   jonas@dovel.com
                                   201 Santa Monica Blvd., Suite 600
                                   Santa Monica, California 90401
                                   Tel: (310) 656-7066
                                   Fax: (310) 656-7069

                                   EDELSON PC
                                   Rafey S. Balabanian, ILB #6285687*
                                   rbalabanian@edelson.com
                                   Eve-Lynn J. Rapp, ILB #6300632*
                                   erapp@edelson.com
                                   Lily E. Hough, SBN #315277*
                                   lhough@edelson.com
                                   123 Townsend Street, Suite 100
                                   San Francisco, California 94107
                                   Tel: (415) 212-9300
                                   Fax: (415) 373-9435

                                   FORUM LAW GROUP
                                   Scott F. Kocher, OSB #015088
                                   Stephen J. Voorhees, OSB #150595
                                   811 S.W. Naito Parkway, Suite 420
                                   Portland, Oregon 97204
                                   Tel/Fax: (503) 445-2120

                                   * admitted pro hac vice

                                   Attorneys for Plaintiff Wakefield and the
                                   Certified Class




                               3
